          Case 3:21-cv-00472-AHG Document 8 Filed 03/25/21 PageID.23 Page 1 of 3



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   MEDINA K.,                                           Case No.: 3:21-cv-0472-AHG
12                                       Plaintiff,       ORDER GRANTING LEAVE TO
     v.                                                   PROCEED IN FORMA PAUPERIS
13
14   ANDREW SAUL, Commissioner of                         [ECF No. 6]
     Social Security,
15
                                       Defendant.
16
17
             I.    BACKGROUND
18
             On March 17, 2021, Plaintiff filed a Complaint seeking judicial review of the
19
     administrative decision denying her application for Social Security Benefits. ECF No. 1.
20
     Along with the Complaint, Plaintiff filed a Motion for Leave to proceed in forma pauperis
21
     (“IFP”) pursuant to 28 U.S.C. § 1915. ECF No. 6.1
22
             II.   LEGAL STANDARD
23
             A motion to proceed IFP presents two issues for the Court’s consideration. First, the
24
     Court must determine whether the applicant has properly shown an inability to pay the
25
26
27
     1
      Plaintiff originally filed a Motion to Proceed IFP at ECF No. 2. She later withdrew that
28   motion and refiled the IFP motion as ECF No. 6. See ECF No. 5.

                                                      1
                                                                                   3:21-cv-0472-AHG
       Case 3:21-cv-00472-AHG Document 8 Filed 03/25/21 PageID.24 Page 2 of 3



1    $400 filing fee under 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177
2    (9th Cir. 1999). To that end, each applicant seeking to proceed IFP must provide the Court
3    a signed affidavit including a statement of all the applicant’s assets. CivLR 3.2(a). Second,
4    pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), the Court must evaluate whether the Complaint
5    sufficiently states a claim upon which relief may be granted before the Complaint is served.
6    See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (“1915(e) not only permits but
7    requires a district court to dismiss an in forma pauperis complaint that fails to state a
8    claim.”).
9          III.    DISCUSSION
10                 A. Motion to Proceed IFP
11         A person need not be destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours &
12   Co., 335 U.S. 331, 339 (1948). To meet the requirements of 28 U.S.C. § 1915(a), “[] an
13   affidavit is sufficient which states that one cannot because of his poverty ‘pay or give
14   security for the costs . . . and still be able to provide’ himself and dependents ‘with the
15   necessities of life.’” Atkins, 355 U.S. at 339 (internal quotations omitted). To establish
16   poverty, the facts must be stated “with some particularity, definiteness, and certainty.”
17   United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981). District courts must exercise
18   their discretion and evaluate a person’s poverty based upon available facts. Cal. Men’s
19   Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991) rev'd on other grounds, 17 506 U.S.
20   194 (1993).
21         Plaintiff’s IFP Motion (ECF No. 6) contains a sworn statement consisting of her
22   income and assets. According to her sworn statement, Plaintiff’s income consists of
23   $204.00 in public welfare per month. Id. at 1-2. Her assets include $10.00 in a checking
24   account and a 1998 Toyota Avalon estimated to be worth $1,800. Id. at 2-3. Her monthly
25   expenses average a total of $304.00. Id. at 5. Based on this information, the Court finds
26   that Plaintiff has shown an inability to pay the $400 filing fee under § 1915(a).
27                 B. Screening under 28 U.S.C. § 1915(e)
28         Having reviewed Plaintiff’s Complaint, the Court finds Plaintiff has sufficiently

                                                  2
                                                                                   3:21-cv-0472-AHG
        Case 3:21-cv-00472-AHG Document 8 Filed 03/25/21 PageID.25 Page 3 of 3



1    stated a claim upon which relief may be granted. Specifically, Plaintiff appeals the
2    Commissioner’s      denial   of   her   benefits   application   pursuant   to     42    U.S.C.
3    § 405(g) on the grounds that: (1) the Administrative Law Judge (“ALJ”) erred by using the
4    wrong legal standard to evaluate Plaintiff’s pain; (2) the ALJ erred by failing to incorporate
5    Plaintiff’s moderate limitation in concentration in the Residual Functional Capacity
6    (“RFC”) determination; (3) the ALJ erred by failing to reconcile how Plaintiff is limited to
7    “simple and routine work that is unskilled in nature” while finding her capable of
8    performing a job that requires a Reasoning Level of 3; and (4) the ALJ erred by failing to
9    account for limitations resulting from Plaintiff’s bilateral carpal tunnel syndrome in
10   determining Plaintiff’s RFC. See ECF No. 1 at 2. The Court finds these allegations
11   sufficiently specific to state a claim for reversal or remand of the Commissioner’s decision.
12          IV.    CONCLUSION
13          Based on the foregoing considerations, the Court GRANTS the IFP Motion (ECF
14   No. 6). In accordance with Fed. R. Civ. P. 4(c)(3) and 28 U.S.C. § 1915(d), the Court
15   DIRECTS the Clerk to issue the summons and to send Plaintiff a blank United States
16   Marshal Service (“USMS”) Form 285 along with certified copies of this Order and her
17   Complaint (ECF No. 1). Once Plaintiff receives this “IFP Package,” the Court ORDERS
18   her to complete the Form 285 and forward all documents in the package to the USMS.
19   Upon receipt, the USMS will serve a copy of the Amended Complaint and summons on
20   Defendant as directed by Plaintiff on the USMS Form 285. The United States will advance
21   all costs of service.
22          IT IS SO ORDERED.
23
24   Dated: March 25, 2021
25
26
27
28

                                                   3
                                                                                      3:21-cv-0472-AHG
